UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1000


In re: TIMOTHY OMAR HANKINS, SR.,

                    Petitioner.



                On Petition for Writ of Mandamus. (7:20-cv-00179-FL)


Submitted: May 20, 2021                                           Decided: May 25, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy Omar Hankins, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Omar Hankins, Sr., petitions for a writ of mandamus seeking an order from

this court directing the district court to act on his application for leave to proceed in forma

pauperis and to issue a ruling on his complaint filed in the district court in September 2020.

He also seeks a stay of all state actions and orders pending resolution of his federal court

proceedings.

       Turning first to Hankins’ allegations of delay by the district court, our review of the

district court’s docket reveals no undue delay. To the extent that Hankins seeks an order

from this court staying state court actions and orders, Hankins is not entitled to mandamus

relief. Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

       The relief sought by Hankins is not available by way of mandamus. Accordingly,

we deny the petition for writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                         PETITION DENIED




                                              2